IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Solid Waste Services, Inc.,              :
d/b/a J.P. Mascaro & Sons,               :
                         Petitioner      :
                                         :
               v.                        :          No. 441 C.D. 2020
                                         :
Workers' Compensation Appeal             :
Board (Boos),                            :
                       Respondent        :


PER CURIAM                             ORDER


               NOW, May 26, 2021, upon consideration of Petitioner’s

application for reargument/reconsideration, the application is denied.